       Case 2:19-cr-00344-MHT-JTA Document 47 Filed 06/22/20 Page 1 of 4



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
                 v.                    )         2:19cr344-MHT
                                       )              (WO)
WILLIE M. BURKS, III                   )

                           OPINION AND ORDER

       This case is before the court on the government’s

unopposed motion to continue trial.                     For the reasons

set forth below, the court finds that defendant Willie

M.    Burks,     III’s    trial,      now   set   for   July    27,    2020,

should be continued pursuant to 18 U.S.C. § 3161(h).

       While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court     is   limited     by   the    requirements      of    the    Speedy

Trial Act, 18 U.S.C. § 3161.                The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
    Case 2:19-cr-00344-MHT-JTA Document 47 Filed 06/22/20 Page 2 of 4



          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).       The Act excludes any continuance based

on “findings that the ends of justice served by taking

such action outweigh the best interest of the public

and the defendant in a speedy trial.”               § 3161(h)(7)(A).

In making that determination, the court shall consider,

among other factors, whether “the failure to grant such

a continuance in the proceeding would ... result in a

miscarriage of justice.” § 3161(h)(7)(B)(1).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Burks in a speedy trial.

Montgomery, where the trial will be held, is facing a

severe   outbreak     of    COVID-19.        Furthermore,        as     the

government notes, multiple trial witnesses are employed

in prisons where there are active outbreaks among staff

of COVID-19.      As a result, convening the jury pool for

a trial in July would pose an unacceptably high risk of



                                   2
    Case 2:19-cr-00344-MHT-JTA Document 47 Filed 06/22/20 Page 3 of 4



COVID-19    transmission       for       the    jury   pool    and   other

participants      in    the     trial,          and    potentially      the

participants’ vulnerable family members.                   In addition,

convening a jury venire during the outbreak could make

it impossible to obtain a jury representative of the

community as a whole.         Especially given that Burks does

not oppose a continuance, these concerns far outweigh

the interest of Burks and the public in a speedy trial.

Accordingly, the jury selection and trial of this case

will be continued.



                                  ***

    Accordingly, it is ORDERED as follows:

    (1) The motion to continue the trial (doc. no. 44)

is granted.

    (2)    The   jury    selection        and    trial   for   defendant

Willie M. Burks, III, now set for July 27, 2020, are

continued until October 19, 2020, at 10:00 a.m., in the

Frank M. Johnson Jr. United States Courthouse Complex,




                                     3
    Case 2:19-cr-00344-MHT-JTA Document 47 Filed 06/22/20 Page 4 of 4



Courtroom 2FMJ, One Church Street, Montgomery, Alabama.

    DONE, this the 22nd day of June, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                                   4
